— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Reilly, J.), rendered March 6, 1981, convicting him of robbery in the first degree, criminal possession of a weapon in the second degree (two counts), and unauthorized use of a motor vehicle, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Natasi, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Judgment affirmed.
Based upon a review of the record of the suppression hearing, we conclude that the photo array viewed by the witnesses was not impermissibly suggestive (see, People v Berrios, 28 NY2d 361; People v Shea, 54 AD2d 722).
The single improper statement in the prosecutor’s summation was cured by a prompt and clear instruction from the trial court (see, People v Ashwal, 39 NY2d 105, 111). Brown, J. P., Niehoff, Rubin and Runzeman, JJ., concur.